Title: To George Washington from George Mercer, 28 November 1778
From: Mercer, George
To: Washington, George


  
    Paris November 28th 1778
  
I have writ to you thrice my dear General since my Sojourning in this Kingdom; and although I know that the Person who charged himself with one of my Letters arrived safe in America, yet I have heard of so many being thrown into the Sea, that it is not impossible that mine to you may have shared the same Fate: I therefore write again, and renew to you my dear Sir my Assurances of Friendship Esteem and Gratitude.
  I mentioned to you my Wish to return to America this Autumn but I find it opposed at present as well from the unsettled State of Affairs in Europe, as from my Health. I have been confined at least nine Parts out of ten, of my Time since May last, to my Chamber, and very often to my Bed. I was at first siezed with a Rheumatism which after six Weeks Torture fixed on a Scratch, had it not been for the Scar I should perhaps not have remembered or called it a Wound, which I got at Fort Necessity 3d July 1754 on the Arm; but it occasioned a violent Swelling in that Arm, and at Length, after suffering nine Weeks Confinement, an Abscess not less than a Child’s Head formed on the Wound, which was laid open in five different Places and afforded me Relief from my Pain; but it has never since been healed; for more than ten Days together, before another Abscess has succeeded, and my Arm has been laid open six different Times. It is impossible for 
    
    
    
    me dear Sir to describe to you the excruciating Pains I have suffered, besides having totally lost the Use of my Arm, it is the right, (for several Weeks.) I never stirred but once out of the House for eighteen Weeks.
  I shall not presume my dear General to trouble you with any of the Politics of the great World, on this Side the Atlantic; nor would I say any Thing of myself unless to you, had I not known that a Gentleman is returned to America, who, during his Stay in England, took the Liberty to talk of me in a very disgraceful and scandalous Manner: He told a Gentleman of my Acquaintance, that “I was fixed in France as a Spy on the Americans.” Were the Gentleman now here, I should only tell him of this false and malicious Report; but as he is not, I must wait with Patience till We meet. I shall then desire him to do me Justice, and in the mean Time, with the most solemn Assurances that the Tale is absolutely false and scandalous, I can only refer to my general Conduct and Behaviour. Lord Stormont did indeed inform me that the American Commissioners had placed Spies on me, to which I told his Lordship, notwithstanding he assured me he had it from undoubted Authority, that I could not credit it, that I had made a Visit to Dr F. & was well received, that I surely was an Individual of too small Consequence to be suspected although I was at the same Time of too great Consequence to be employed in any dishonourable Action, and that if the Ambassadors would remove their Spies, if it were possible they could be so ignorant of my Conduct as ever to have placed any, I would make a written daily Return supported by an Affidavit of all my Sayings and Doings. My Duty as an Officer in the Pay of Great Britain, who would not give me Leave to retire from her Service, forbid me from taking any Part against her Interest; but that my own Interest and Connections also most strongly forbid me from serving or acting against the Americans; and that Ad—-n, having granted me a Neutrality, after I had refused to raise a Regiment in America of which they offered me the Command, I should never avoid the Company of a Country man, and that I would not abandon an honest and worthy Object for any Monarch on Earth. I have ever acted on these Principles and agreeably to my Declarations and Promises, and I defy Man to prove that by any Word or Action I have forfeited the Character I professed. I have taken great Pains for more than a Year, the Moment I heard it, to discover the Author of so base a Scandal, & so infamous a Lye, as “my being fixed in France as a Spy on the Americans,” but after all my Enquiries, and writing to every one I supposed to have a Chance to discover it, I have never been able to fix it on any one except the Gentleman now hinted at, and of him I have only been informed with in a Fortnight. I must however do him the Justice to 
    
    
    
    believe he was not the Author, because I was frequently in his Company here, and he charged himself very cheerfully with, and promised to take the utmost Care of my Letters, to you and some other Friends in America viz. Col. Tayloe, Geo. Mason, and my Brother James Mercer, which he could not have done as a Gentleman, had he even believed the Report he himself had assisted in spreading.
The Changes in America will now prevent me ever becoming an Inhabitant of that Continent; as I can not expect, or hope even, to be rewarded, like the Labourer in the Vineyard who came in at the ninth Hour, equally with those who had toiled all the Day. Those Gentlemen who have shared in the dangerous and laborious Task of freeing their Country from Slavery well deserve all the Rewards. I see with real Concern however that bad Councils have prevailed even in America, who has made so noble a Struggle for Liberty, and who has so loudly and justly complained of European Venality and Corruption—yet she has suffered an improper and very ill judged Influence to prevail, for neither Chance or Accident could ever have named Will. Lee a Commissioner to the first Court in Europe or indeed to any Court in the World. America herself can not believe—tell it not in the Streets of Philadelphia nor let it be known in Virginia Will. Lee an Ambassador to Vienna—and Ar. Lee an Ambassador to France—but to do Justice to A.L. he has every Kind of Sense and Knowledge, except common Sense and a Knowledge of the World, and he is a Man of Learning—but what Apology can be made for the Appointment of W.L.? I shall mention no more Names, but indeed my dear General the Officers of America, who have shewed themselves here, hurt the American Cause; I hear it every Day from the French: They act and live in so mean penurious and private a Manner, even below the Character of Gentlemen, that they are laughed at by the French, and despised by every Man of America who has any Business to transact with Them, or who enter their Lodgings. Dr F— has great Attention and Respect shewn to him as a Philosopher, and I believe no Man in Europe knows the Business he is engaged in better—Pity it is he was not younger, and of a Disposition more adapted to the French Levity. Nine tenths of the Requisites to a public Character, at this Court especially, is Parade & Shew: And the Entry of an American Ambassador with his Lady Ambassadress, in a common French Diligence, the most horrible dirty wheel Carriage that ever was invented, but in which you travel at about 1 Penny Sterg ⅌ Mile, was as much talked of as the Entry of the Earl of Stair when he was Ambassador, who had every Horse of his Retinue shod with Silver.
  After the many Proofs of your Friendship, I shall make no Apology, my dear General, for asking you to give me your Advice or Commands 
    
    
    
    about my Return to America. There are so many Lies told me here, that I can not, if I credit one of Them, return with Pleasure to myself; as I certainly will not go there if I am to meet only Enemies. My Conduct does not deserve one, but that is no Comfort if I have Them. Are my Effects confiscated? If they are it is unnecessary to undertake the Voyage; especially as I can not as a Man of Honour or Honesty attempt it, till I have obtained Leave to resign my Commission under the English Government, which will be a comfortable Provision for me for Life if I remain on this Side the Atlantic.
I beg my dear Friend you will let me know you still think of me, as soon as is convenient to you. If you indulge me so far pray put your Letter under Cover to Mr Panchaud—Banker in Paris; and if it is sent with the Dispatches of Congress, it will be thrown into the Sea in Case of the Vessel being taken for it never would be sent to me, if it was carried to England, therefore it will be unnecessary to save it.
If you receive me still in the Number of your Friends, I know your good Lady will not be displeased that I assure her of my best Compliments and Wishes. Till you forbid me, dear General, I shall embrace every Opportunity to convince you I am with great Esteem and Gratitude My dear Sir Your much obliged & faithful Friend Most obedient Servant
  
    Geo: Mercer.
  
  
    I hope my dear General that my good Friend Mr Montague will not lose the Money due to him on my Account. The Resolutions of Congress relat<ing> to English Debts I hope can not extend to him. He is one of the best Men in the World, and the Congress would have exempted him had they known his Merit. I doubt he has lost Money by Gravatt’s Death—who I hear died worth Nothing and even much less than Nothing—which is very probable by the Method he chose to die in. His House had a Well Stair Case he mounted to the Garret, tied a cord to the hand Rail which was Iron, and then jumped over the Bannister. His poor Wife who is a very good Woman has sent to me to—beg, and assures me it will be a real Charity. Gravatt I hear dabbled in the Stocks, and expected a War would be immediately declared in England upon the News of a Treaty being concluded with America.
  
